 Case 1:21-cv-00124-BMC Document 43 Filed 05/27/21 Page 1 of 3 PageID #: 351




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
 TATYANA ABDULZALIEVA and ALENA :
 DAINEKA, on behalf of themselves and                      : ORDER
 others similarly situated,                                :
                                                           : 21-cv-124 (BMC)
                                     Plaintiffs,           :
                                                           :
                       - against -                         :
                                                           :
 ADVANCED DOMINO, INC.; DOMINO                             :
 GROUP, LLC; PROGRESS VGA, LLC;                            :
 BORIS SALKINDER; GENADI VINITSKI; :
 YAKOV BEKKERMAN; and                                      :
 ALEKSANDR MALTSEV,                                        :
                                                           :
                                     Defendants.           :
                                                           :
---------------------------------------------------------- X

COGAN, District Judge.

        This case is before me on the parties’ discovery dispute. In a Memorandum Decision and

Order dated April 26, 2021, I ordered defendants to disclose, by May 17, 2021, specified contact

information for all non-managerial employees and former employees who worked at their

supermarket within the last three years. Counsel for defendants Advanced Domino, Inc.;

Domino Group, LLC; Boris Salkinder; Genadi Vinitski; and Yakov Bekkerman (collectively, the

“Domino defendants”) has all but conceded that they have failed to adhere to that Order. Every

time plaintiffs complained that the list was not timely provided or was inadequate – and those

complaints were based on sound reasons – defendants somehow came up with a new list that was

still incomplete.

        Defense counsel badly misapprehends his role by stating that the requested information is

“beyond [his] personal knowledge.” He apparently thinks that his job is to serve as an
 Case 1:21-cv-00124-BMC Document 43 Filed 05/27/21 Page 2 of 3 PageID #: 352




intermediary between the Court and his clients, where all he has to do is forward the Court’s

orders to his clients and leave it to them to produce the information; if they comply, fine, and if

they don’t, that’s not his problem. Wrong. It is his job to learn how the required information is

kept, get control of the documents from his clients, analyze them, debrief his clients to acquire

any missing information about the subject employees and former employees – as it appears that

some unknown number of employees or former employees are not identified in the documents

that his clients have produced to plaintiffs – and make sure that his clients are in compliance with

the Court’s orders.

       Defense counsel is not a mere messenger. His clients’ failure to comply with Court

orders is his failure as well. He has no excuse for the inadequacy of the response. If he cannot

get the cooperation and compliance required of his clients, then he should not be representing

them. That is because, as this Order will make clear below, the consequences of noncompliance

fall on him as well as his clients. By arguing that this obligation belongs to his clients and not

him, he has abandoned his obligation to them as well as his obligation to this Court.

       Defense counsel’s suggestion of an “audit” is absurd. Since not all the employees’ and

former employees’ names are reflected in the documents, there is nothing an auditor could do

without debriefing his clients and their management employees. It would be a waste of time and

money. If defense counsel, upon first appearing for defendants, determined that his clients were

incapable of complying with basic discovery obligations, it was his job at that time to have his

clients retain such forensic support personnel or consultants who might be necessary to achieve

compliance. In other words, achieving client compliance with discovery orders requires

lawyering, something that defense counsel has thus far failed to do, not serving as a mere

conduit.




                                                  2
 Case 1:21-cv-00124-BMC Document 43 Filed 05/27/21 Page 3 of 3 PageID #: 353




       Plaintiffs’ motion to compel [42] is granted. Pursuant to Federal Rule of Civil Procedure

37, the Domino defendants are sanctioned in the amount of $2,500 for failure to comply with this

Court’s orders. Defendants’ counsel Ge Qu is sanctioned in the amount of $1,500 for the same

reason. Both payments must be made to the Clerk of the Court within seven days, and defense

counsel must file a letter on the docket of this case showing that they have made the payment,

failing which the Domino defendants’ answer shall be stricken and a default entered against

them. Of course, should plaintiffs prevail in this action, the reasonable attorneys’ fees incurred

for having had to litigate this dispute will be included in the overall attorneys’ fee award.

        Defendants shall provide plaintiffs with their employees’ and former employees’ contact

information, as set forth in the April 27 Order, within 21 days of this Order. Plaintiffs shall mail

the notice within 7 days of receiving the contact information from defendants, and the putative

collective members who wish to participate in this FLSA collective action must opt in within 60

days of the date notice is mailed. The statute of limitations for any collective member is

equitably tolled nunc pro tunc to May 17, 2021, the date upon which this Court first ordered the

information to be produced.

       This Order does not apply to defendants Aleksandr Maltsev and Progress VGA, LLC.

These defendants have explained that they lack access to the information at issue, and plaintiffs

have not challenged this assertion.

SO ORDERED.                                   Digitally signed by Brian
                                              M.  Cogan
                                              ____________________________________
                                                                  U.S.D.J.

Dated: Brooklyn, New York
       May 27, 2021




                                                  3
